AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the
                                                    Southern    District of       Ohio


                       John C. Rayburn,                              )
                             Plaintiff                               )
                                v.                                   )         Civil Action No.      2:18-cv-1534
             Santander Consumer USA Inc., et al.,                    )
                            Defendant                                )

                                             JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

   the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

    the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                   recover costs from the plaintiff (name)
                                            .

    other:     Pursuant to the Final Judgment Order filed 4/13/2021 this case is dismissed with prejudice.

                                                                                                                                     .

This action was (check one):

   tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

   tried by Judge                                                                         without a jury and the above decision
was reached.

    decided by Judge                                                                           on a motion for

                                                                                                                                     .

Date:             04/13/2021                                                  CLERK OF COURT



                                                                                          Signature of Clerk or Deputy Clerk
